Case 20-41308        Doc 240      Filed 04/06/20 Entered 04/06/20 16:00:30          Main Document
                                              Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                       Debtors.                  )   (Jointly Administered)
                                                 )

                               MEMORANDUM TO THE COURT

                1.      On March 10, 2020, Foresight Energy LP and certain of its affiliates and

 direct and indirect subsidiaries, as debtors and debtors in possession (collectively, the

 “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States

 Code in the United States Bankruptcy Court for the Eastern District of Missouri.

                2.      At the time of filing the Debtors’ voluntary petitions, American Century

 Mineral LLC (Case No. 20-41330) had not been issued, and therefore could not provide, its own

 federal employer identification number (“EIN”).

                3.      Pursuant to 26 C.F.R § 301.7701-2, for U.S. federal tax purposes,

 American Century Mineral LLC is disregarded as separate from its ultimate non-disregarded

 owner, Foresight Energy LP (Case No. 20-41308), and is otherwise not required to have an EIN.

                4.      Rule 2002(a)(1) of the Federal Rules of Bankruptcy Procedure requires

 that, unless the Court orders otherwise, notice of “the meeting of creditors under § 341 or §

 1104(b) of the [Bankruptcy] Code…shall include the debtor’s employer identification number,

 social security number, and (sic) any other federal taxpayer identification number.”

 (emphasis added).

                5.      As submitted in American Century Mineral LLC’s amended voluntary

 petition filed contemporaneously herewith, American Century Mineral LLC’s federal taxpayer
Case 20-41308      Doc 240      Filed 04/06/20 Entered 04/06/20 16:00:30       Main Document
                                            Pg 2 of 2


 identification number is the EIN of its ultimate non-disregarded owner, Foresight Energy LP

 (Case No. 20-41308): XX-XXXXXXX.


 Dated:   April 6, 2020            Respectfully submitted,
          St. Louis, Missouri
                                   ARMSTRONG TEASDALE LLP

                                    /s/ Richard W. Engel, Jr.
                                   Richard W. Engel, Jr. (MO 34641)
                                   John G. Willard (MO 67049)
                                   Kathryn R. Redmond (MO 72087)
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, Missouri 63105
                                   Tel: (314) 621-5070
                                   Fax: (314) 621-5065
                                   Email: rengel@atllp.com
                                           jwillard@atllp.com
                                           kredmond@atllp.com

                                          - and -

                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                   Paul M. Basta (admitted pro hac vice)
                                   Alice Belisle Eaton (admitted pro hac vice)
                                   Alexander Woolverton (admitted pro hac vice)
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990
                                   Email: pbasta@paulweiss.com
                                          aeaton@paulweiss.com
                                          awoolverton@paulweiss.com

                                   Counsel to the Debtors and Debtors in Possession




                                                2
